     Case: 3:19-cr-00015-RAM-RM Document #: 134 Filed: 07/20/21 Page 1 of 3




                             DISTRICT COURT OF THE VIRGIN ISLANDS
                              DIVISION OF ST. THOMAS AND ST. JOHN

UNITED STATES OF AMERICA,                             )
                                                      )
                        Plaintiff,                    )
                                                      )
                        v.                            )       Case No. 3:19-cr-0015
                                                      )
JOHN JACKSON,                                         )
                                                      )
                        Defendant.                    )
                                                      )

                                                 ORDER
        BEFORE THE COURT is John Jackson’s motion to continue the trial in this matter.
(ECF No. 132.) For the reasons stated on the record at the July 19, 2021 motion hearing, the
Court will grant Jackson’s motion. Additionally, for the reasons stated herein, the time to try
this case is extended up to and including the new trial date to be set at an August 13, 2021
status conference in this matter.
        On July 19, 2021, Jackson filed a motion to continue the trial date. (ECF No. 132.) As a
basis for his request, Jackson asserts that he wishes to hire an attorney “to get important
evidence that I need to fight my case.” Mot. to Continue at 1, ECF No. 132. On the same day,
the Court held an ex parte hearing during which Jackson explained the basis for his request.
As stated on the record at the July 19, 2021 motion hearing, the Court found that Jackson’s
desire to seek certain evidence constituted good cause to warrant a continuance for him to
hire a new attorney.1 See, e.g., United States v. Welty, 674 F.2d 185, 188 (3d Cir. 1982) (“[I]n
order to warrant a substitution of counsel during trial, the defendant must show good cause,
such as a conflict of interest, a complete breakdown in communication, or an irreconcilable
conflict with his attorney[.]”).
        While the Speedy Trial Act requires that defendants be tried within seventy days of
indictment, the Court specifically finds that extending this period would be in the best
interest of justice. Here, an extension of time is necessary to allow Jackson time to obtain


1The Court also found that the motions Jackson complained that his counsel did not file would have been
futile. As such, those particular complaints did not constitute good cause to warrant a continuance.
     Case: 3:19-cr-00015-RAM-RM Document #: 134 Filed: 07/20/21 Page 2 of 3
United States v. Jackson
Case No. 3:19-cr-0015
Order
Page 2 of 3

evidence. Additionally, without an extension, Jackson would be denied reasonable time
necessary to properly prepare for trial in consultation with his newly retained counsel.
        Consistent with these concerns, the United States Court of Appeals for the Third
Circuit has recognized that “whether or not a case is ‘unusual’ or ‘complex,’ an ‘ends of justice’
continuance may in appropriate circumstances be granted.” United States v. Fields, 39 F.3d
439, 444 (3d Cir. 1994); United States v. Dota, 33 F.3d 1179(9th Cir. 1994) (“An ends of justice
continuance may be justified on grounds that one side needs more time to prepare for trial
[even if the] case [i]s not ‘complex.’”); see also United States v. Lattany, 982 F.2d 866, 883 (3d
Cir. 1992) (“[T]he district court did not abuse its discretion when it delayed the trial to give
counsel . . . opportunity to . . . decid[e] upon and prepar[e] an appropriate defense.”); United
States v. Brooks, 697 F.2d 517, 522 (3d Cir. 1982) (holding there was no abuse of discretion
where district court found that multiple count, multiple defendant “case was complex and
required additional time for adequate preparation.”); cf. United States v. Santiago-Becerril,
130 F.3d 11, 17 (1st Cir. 1997) (explaining that, where a defendant had moved to continue
his trial due to his counsel’s unavailability, the “period of delay” caused by an ends of justice
continuance includes the time “reasonably required to schedule a new trial date” in
“consideration of the court’s calendar”).
        The premises considered, it is hereby
        ORDERED that Jackson's motion to continue, ECF No. 132, is GRANTED; it is further
        ORDERED that the Federal Public Defender is hereby RELIEVED as Jackson’s
appointed counsel; it is further
        ORDERED that Jackson’s retained counsel shall enter an appearance by no later than
August 6, 2021; it is further
        ORDERED that a status conference in this matter is hereby SCHEDULED to
commence promptly at 10:00 A.M. on August 13, 2021, in St. Thomas Courtroom 1 before
Chief Judge Robert A. Molloy; it is further
        ORDERED that the time beginning from the date of this order granting an extension
through the new trial date—to be set at the August 13, 2021 status conference in this
     Case: 3:19-cr-00015-RAM-RM Document #: 134 Filed: 07/20/21 Page 3 of 3
United States v. Jackson
Case No. 3:19-cr-0015
Order
Page 3 of 3

matter—shall be excluded in computing the time within which the trial in this matter must
be initiated pursuant to 18 U.S.C. § 3161; it is further
        ORDERED that Jackson’s motion for a hearing, ECF No. 129, is MOOT; and it is further
        ORDERED that the Clerk of Court shall send this order to John Jackson by certified
mail return receipt requested and file the return receipt on the docket in this matter.




Dated: July 20, 2021                                /s/ Robert A. Molloy
                                                    ROBERT A. MOLLOY
                                                    Chief Judge
